 Case 2:21-cr-00001-GMN-BNW Document 113 Filed 09/15/21 Page 1 of 1

                                                                           1
                                2:21-cr-00001-GMN-BNW


 1                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,          )
                  Plaintiff,            ) Case No. 2:21-cr-00001-GMN-BNW
 4                                      )
             vs.                        )
 5                                      )        ORDER TEMPORARILY
     RICKON AMYON WADE,                 )         UNSEALING NOTES
 6                Defendant.            )

 7                 On August 30, 2021, Samantha N. McNett, Transcriber,

 8   received a Transcript Order form requesting a transcript of the

 9   Motion Hearing held on February 19, 2021 from Alyssa D. Bell,

10   Esq., in which a portion of the hearing was sealed.

11                 IT IS THE ORDER OF THE COURT that the sealed

12   transcript shall be unsealed for the limited purpose of

13   providing a copy of the transcript as requested by Alyssa D.

14   Bell.

15                 IT IS FURTHER ORDERED that the sealed transcript shall

16   thereafter be resealed, and a certified copy of the transcript

17   be delivered to the Clerk pursuant to 28, U.S.C., Section

18   753(b), until further order of this Court.

19                 IT IS FURTHER ORDERED that the receiving party shall

20   not disclose the sealed contents of the transcript of the

21   proceeding to anyone other than the representatives of the

22   parties directly concerned with this case.

23           DATED this    15             September
                                 day of ______            , 2021.

24
                                         Brenda N. Weksler,
25                                       United States Magistrate Judge
